Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. Applicant has amended independent claim 16 to recite ratios of polyioscyanate groups to NCO-reactive groups in the composition, and argues that the cited prior art does not teach the claimed ratios.  Applicant has also argued that reference to Morris does not teach all the claim limitations and therefore cannot be relied upon in a rejection under 35 U.S.C. 102.  As detailed below, the claims are now rejected under 35 U.S.C. 103 as reference to Morris (cited in previous rejection) does not teach the ratio of polyisocyanate groups to NCO-reactive groups as recited in the claim.  However, the Examiner notes that reference to Morris teaches indicator coatings for metal surfaces comprising polyester polyols (NCO-reactive compound), at least one polyisocyanate, and an indicator dye having at least one xanthene skeleton, all of which are identical to the composition recited in claim 16.  Because reference to Morris teaches a composition identical to that of the instant claims, one of ordinary skill in the art would expect the properties of the prior art composition to be identical to that of the instant claims, thus Applicant’s argument that Morris does not teach the limitations of claim 16 are not persuasive.  With respect to the ratio of polyisocyanate to NCO-reactive groups, the Examiner now cites reference to Moravek et al., who teach ratios of polyisocyanate groups to NCO-reactive compounds that are within the ratios recited in the claim.  Because reference to Moravek et al., is newly cited, the Examiner will not argue the merits of its teachings here as Applicant has not had an opportunity to review the reference.  Therefore, based on the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0140338) in view of Moravek et al., (US 2016/0304678).
Regarding claims 16, 21, and 31, Morris teaches indicator coatings for metal surfaces comprising polyester polyols (NCO reactive compound, paragraph 0034), at least one polyisocyante (paragraph 0034), and an indicator dye having at least one Xanthene skeleton (paragraph 0012). The Examiner notes that reference to Morris teaches dyes identical to that of the instant claims, thus the properties of the dye with respect to color change would be identical to that recited in the claims.  Morris does not teach the ratio of polyisocyanate groups relative to NCO-reactive groups being 0.5:1 to 3.0:1.
Moravek et al., teach a curable composition wherein the ratio of polyisocyanate groups to NCO-reactive groups is greater than 1:1 (paragraph 0059) which reads on the claimed ratio of 0.5:1 to 3.0:1.  Moravek et al., teach that it is advantageous to provide a polyisocyanate to NCO-reactive group ratio greater than 1:1 as a means of generating free hydroxyl groups in the composition (paragraph 0059).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morris to include polyisocyanate to NCO-reactive group ratio greater than 1:1 in order to generate free hydroxyl groups in the composition as taught by Moravek et al.
Regarding claim 17, Morris teaches the indicator system in a curable composition (paragraph 0033).
Regarding claim 18, Morris teaches the indicator system applied to polyethylene terephthalate (paragraph 0025).
Regarding claims 19 and 32, Morris teaches the indicator dye having a fluoran skeleton and rhodamine derivatives (paragraph 0012).
Regarding claim 20, Morris teaches the polyisocyanate prepared from cycloaliphatic materials (paragraph 0034).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2015/0140338) in view of Moravek et al., (US 2016/0304678) as applied to claim 16 above, and further in view of Schwantes et al., (US 2006/0073334).
Regarding claim 33, Morris in view of Moravek et al., do not teach the indicator dye having fluorescein derivatives.
Schwantes et al., teach a curable composition comprising polyisocyanates (paragraph 0128), polyester polyols (paragraph 0134), and fluorescein derivatives (paragraph 0147).  Schwantes et al., teach that it is advantageous to provide photosensitizers such as fluorescein as a means of reducing the intensity and duration of the exposure to radiation utilized to initiate cure (paragraph 0147).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Morris in view of Moravek et al., to include fluorescein derivatives in order to reduce intensity and duration of exposure to radiation as taught by Schwantes et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/ Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798